Name: Commission Regulation (EEC) No 2556/88 of 16 August 1988 abolishing a countervailing charge on table grapes originating in Chile
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 8 . 88 Official Journal of the European Communities No L 228/23 COMMISSION REGULATION (EEC) No 2556/88 ! of 16 August 1988 abolishing a countervailing charge on table grapes originating in Chile THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 2238/88 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 2460/88 (3) introduced a countervailing charge on table grapes origi ­ nating in Chile ; Whereas for table grapes originating in Chile no prices for six consecutive working days ; whereas the conditions specified in Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of table grapes originating in Chile can be abolished, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2460/88 is hereby , repealed. Article 2 This Regulation shall enter into force on ' 17 August 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 August 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 198 , 26. 7. 1988, p. 1 . (3) OJ No L 212, 5 . 8 . 1988 , p. 44.